Citation Nr: 9906065	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 25 to March 
19, 1965 and from May 1966 to January 1967.  

In July 1974, the RO denied the veteran's original claim of 
service connection for bilateral hearing loss.  The veteran 
was notified of this determination, but did not file a timely 
appeal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision of the RO which 
determined that no new and material evidence had been 
submitted to reopen the veteran's claim.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for bilateral 
hearing loss and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim, 
has been presented.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), in Elkins v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), has held 
that the Board must perform a three-step analysis when the 
veteran seeks to reopen a claim based on new evidence.  
First, the Board must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, No. 98-7017 (Fed.Cir. September 16, 
1998).  Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must determine whether, based upon all of the 
evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet. App. 69 (1995), 
the claim as reopened (and distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc).  

The evidence of record at the time of the RO's July 1974 
rating decision included the veteran's service medical 
records.  These records indicated that in March 1965, during 
the veteran's initial period of service, the veteran was 
discharged with a diagnosis of deafness, partial and 
bilateral, existing prior to enlistment, based on the 
veteran's own statement that he had been partially deaf in 
both ears all of his life.  It was noted in the Report of 
Medical Board Survey that on three separate occasions, 
audiograms revealed a greater than 80 decibel loss of hearing 
in the left ear throughout the 500 to 6000 cycle per second 
range and an average 60 decibel loss through the 500 to 6000 
cycle per second range in the right ear.  Medical records 
from his second period of service revealed total hearing loss 
in the left ear and a significant loss in the right ear, 
although the separation examination conducted in January 1967 
showed right ear hearing within normal limits.  

The evidence received since the RO's July 1974 rating 
decision includes numerous statements from the veteran, 
several lay statements from the veteran's friends indicating 
that his hearing had gotten worse after service and private 
medical evidence.  Of particular significance, is the 
statement from the veteran's treating physician, Robert B. 
Jones, M.D.  In this statement, Dr. Jones expressed the 
opinion that the veteran "has a profound neurosensory 
hearing loss in his left ear either of congenital or acquired 
etiology which pre-existed his entry into the service."  As 
regards the right ear, Dr. Jones opined that the cause of the 
hearing loss was unknown and that "[t]o say that it was due 
to artillary (sic) exposure during the 1966-67 time period 
would be conjecture."  He further noted that "[t]here are 
no tests that would demonstrate any evidence in favor of 
noise exposure during that period of time as a cause of his 
continued hearing problem."  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence, particularly the statement from 
the veteran's treating physician, Dr. Jones, is relevant to 
the veteran's claim of service connection and is instrumental 
in ensuring a complete evidentiary record for evaluation of 
the veteran's claim.  See Hodge, supra.  The Board notes 
significantly that Dr. Jones specifically identified the 
veteran's left ear hearing loss as having existed prior to 
service, and effectively ruled out any possibility of 
associating his right ear hearing loss with his military 
service.  In other words, this new evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for bilateral hearing loss is reopened.  



ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral hearing loss has been submitted, the 
appeal is allowed subject to the discussion hereinbelow.  



REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette, supra, the claim as reopened (and 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

In this case, the RO, consistent with the principles set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to further develop the record and 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety. 

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all medical 
evidence to support his lay assertions 
that his bilateral hearing loss is due to 
disease or injury which was incurred in 
or aggravated by service.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the record to determine 
whether a well-grounded claim of service 
connection has been submitted.  If it is 
determined that the claim is well 
grounded, then the RO should undertake a 
de novo review of the claim based on 
evidentiary record in its entirety.  All 
indicated development should be 
undertaken.  Due consideration should be 
given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

- 2 -


- 1 -


